DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action responds to the amendment and argument filed by applicant on October 10, 2020 in response to the Office Action mailed on July 11, 2020.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1- 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1
Claims 1-14 are directed toward method (process). Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1]
Claims 1-14 are directed toward the judicial exception of an abstract idea. 
Regarding independent claim 1, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
a method of monitoring operation of a materials handling vehicle comprising:
generating an electrical impact signal indicative of a force measurement electronically
read from a sensor mounted on the materials handling vehicle;
generating an electrical impulse signal indicative of a change of momentum of the materials handling vehicle; and
outputting an electrical impact alarm signal when the electrical impact signal exceeds a force limit threshold and the electrical impulse signal exceeds an impulse signal limit within a predetermined time period.
The Applicant's Specification titled “IMPACT SENSING USABLE WITH FLEET MANAGEMENT SYSTEM”emphasizes the business need to generate impact signal based upon  calculating change of momentum and impulse signal exceeding force limit threshold. Thus, the generating signal according to the Specification is a business concept and/or organizing human activities, being addressed by the claimed invention.
Dependent claims 2-14 further limits the abstract ideas, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claim 1.


Regarding Step 2A [prong 2]
Claims 1-14 fail to integrate the abstract idea into a practical application. Independent claim 1 include the following additional elements which do not amount to a practical application: a sensor.  
The elements recited above in independent claims 1 pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the above identified additional element which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea. Nothing in the Specification describes the specific operations recited in claims 1 as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of a transporting of vehicle. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.04.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to generating impact signal to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04.
Dependent claims 2-14 merely incorporate the additional elements recited above, and further limits the abstract idea of independent claim 1, and these features only serve to further limit the abstract idea of the independent claims. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.

Regarding Step 2B
Claims 1 do not amount to significantly more than the abstract idea. Independent claim 1include the following limitations that are not sufficient to amount to significantly more than the abstract idea.
The element of sensor in independent claim 1 pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of  a data processing system, processor, memory, display. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the fie Id; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Specifically, for a sensor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for memory see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Therefore, the additional elements in separately or in combination do not add significantly more.
Dependent claims 2-14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because POS terminal device, processor, memory, and printer are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a POS terminal device and processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for memory see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information see MPEP §2106.05(d) (II) Therefore, the additional elements in separately or in combination do not add significantly more. 
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-14 are directed to non-statutory subject matter under 35 U.S.C. § 101.

Allowable Subject Matter
Claims 1-20 are allowable over prior art of records. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot in view of new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687